Citation Nr: 0127220	
Decision Date: 12/12/01    Archive Date: 12/19/01

DOCKET NO.  00-12 161A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an effective date prior to August 13, 
1998, for the grant of service connection and award of a 60 
percent disability rating for degenerative disc disease of 
the lumbar spine.

2.  Entitlement to an earlier effective date prior to August 
13, 1998, for the grant of total disability evaluation based 
on individual unemployability (TDIU).

3.  Entitlement to an earlier effective date prior to June 
26, 1990, for the grant of a 10 percent disability rating for 
lumbosacral strain.

4.  Whether there was clear and unmistakable error (CUE) in a 
rating decision of November 4, 1963, which evaluated the 
veteran's service connected lumbar strain as zero percent 
disabling. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from May 1954 to July 1963.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating determinations by the Albuquerque, New 
Mexico, Department of Veterans' Affairs (VA) Regional Office 
(RO).

In a September 1994 decision, the Board denied entitlement to 
service connection for degenerative disc disease of the 
lumbar spine.  The veteran did not appeal this decision.  

In December 1999, the RO granted service connection and 
assigned a 60 percent evaluation for degenerative disc 
disease of the lumbar spine, effective August 13, 1998.  The 
RO then set out one rating for the veteran's back, 
characterized as degenerative disc disease, lumbar spine, 
with right-sided sciatica (Previously rated as lumbosacral 
strain).  The lumbosacral strain had been rated as 10 percent 
disabling from June 26, 1990 to August 13, 1998.  The veteran 
has appealed the effective date assigned by this decision for 
the 60 percent rating.  Because this involves an appeal from 
the original grant of service connection for disc disease, 
rather than an increased rating, the Board has characterized 
the issue to reflect this fact. 

The veteran had a hearing on his appeal before the Board in 
Washington, D.C., in August 2001.  At his hearing the matter 
of whether the veteran wished to challenge the prior final 
September 1994 Board decision as erroneous was discussed and 
after the hearing the presiding Member asked whether the 
representative wished to review the claims file before the 
Board proceeded with its decision on the issues properly 
before it.  The representative stated that he did not wish to 
see the file and would decide later what action might be 
taken.  To date, no motion for reconsideration of the 
September 1994 Board decision or motion alleging clear and 
unmistakable error in that Board decision has been filed.  

The issues of entitlement to an earlier effective date for 
TDIU, entitlement to an earlier effective date for a 10 
percent evaluation for lumbosacral strain, and the claim 
alleging CUE in the November 1963 rating decision will be 
addressed in the remand portion of this decision.

The veteran has also raised claims alleging clear and 
unmistakable error in RO rating decisions dated in November 
1982 and May 1984.  This matter is referred to the RO.


FINDINGS OF FACT

1.  Any duty of VA to notify and assist the veteran has been 
satisfied.

2.  The record does not show that prior to August 13, 1998, 
the veteran filed an application to reopen a claim for 
service connection for degenerative disc disease of the 
lumbar spine, which had previously been denied by a final 
Board decision in September 1994.  





CONCLUSION OF LAW

An effective date prior to August 13 1998, for the grant of 
service connection and award of a 60 percent rating for 
degenerative disc disease of the lumbosacral spine is not 
warranted.  38 U.S.C.A. § 5110 (West 1991 & Supp. 2000); 38 
C.F.R. §§ 3.157, 3.400 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service connection was granted for lumbosacral strain by the 
Los Angeles, California RO in a November 1963 rating 
decision, which assigned a zero percent rating for this 
disability.  The veteran did not appeal this decision.  At 
that time, the veteran neither alleged, nor did the evidence 
reflect any sign of degenerative disc disease.  VA and 
private treatment records show that the veteran sustained a 
work-related injury to his back in July 1977 and also injured 
his back on a bus in June 1982.  Evidence of mild 
degenerative disc disease was first shown in a June 1982 X-
ray report.  The records from 1977 through 1982 also reflect 
a separate diagnosis of chronic low back strain.  The zero 
percent evaluation for lumbosacral strain was confirmed and 
continued by subsequent unappealed rating decisions dated in 
November 1982 and May 1984.   

The veteran filed a claim in June 1990, requesting that the 
RO reevaluate his back condition.  A July 1990 X-ray report 
reflects findings suggestive of degenerative disc disease at 
the fourth and fifth lumbar interspaces.  Both an October 
1990 VA examination report and lumbar spine CT report show a 
diagnosis of degenerative disc disease.  In a February 1991 
rating decision, the RO denied service connection for 
degenerative disc disease of the lumbar spine and continued a 
zero percent evaluation for the service connected lumbosacral 
strain.  The veteran appealed this decision to the Board.  

In May 1992, the Board remanded the case for additional 
development.  Among the records obtained pursuant to this 
remand are treatment records from the Houston VA medical 
center which show treatment for degenerative disc disease in 
July 1992.  Also of record is a copy of an October 1992 
Social Security Administration decision awarding benefits for 
multiple disabilities that included degenerative disc disease 
of the lumbosacral spine and lumbosacral strain.    

The Board issued a decision on September 30, 1994, which 
denied entitlement to service connection for degenerative 
disc disease of the lumbosacral spine, and awarded a 10 
percent evaluation for lumbosacral strain.  The veteran did 
not appeal this decision nor did he request reconsideration.  
In a November 1994 rating decision the RO implemented the 
Board's decision and assigned a 10 percent rating for 
lumbosacral strain, effective June 26, 1990.  

Subsequent to September 1994, the veteran submitted 
correspondence on several occasions between January 1995 and 
July 1998, which addressed either the number of his 
dependents or a change of address.  Such correspondence did 
not mention his back problems.  On August 6, 1998, the 
veteran submitted correspondence and evidence related to a 
request for a waiver of overpayment, none of which contained 
reference to back problems.

Among the pertinent medical evidence submitted after 
September 1994, is a health survey from the Albuquerque, New 
Mexico, VA Medical Center, which was completed in July 1998, 
and reflects that the veteran checked "yes" in reply to 
whether he had back pain.  Other VA medical records dated on 
July 21, 1998 from Albuquerque, New Mexico reflect that the 
veteran was service connected for a back disorder and had 
pain in the back, which radiated to the right leg, with some 
tingling that also involved the left leg.  Also reflected in 
the July 21, 1998, VA treatment records is a history of 
chronic back pain, that the veteran had had a prior MRI, and 
that the back pain had been better in the last few years.  A 
history of arthritis in the back was also shown in these 
records.  

On August 13, 1998, the veteran filed a claim for an 
increased evaluation for his back disability and also filed a 
claim for TDIU, alleging his service-connected back problems 
were a factor in his unemployability.  In January 1999, he 
clarified his contentions to allege that his service-
connected lumbar strain should be reclassified as 
degenerative disc disease.  In an April 1999 rating decision, 
the Albuquerque, New Mexico RO denied entitlement to an 
evaluation higher than 10 percent for the veteran's service 
connected back disability classified as lumbosacral strain.  
Degenerative disc disease was separately rated as a 
nonservice-connected disability.  The veteran appealed this 
decision, and in a December 1999 rating decision, the RO 
granted service connection for degenerative disc disease and 
assigned a 60 percent evaluation for this disability, 
effective August 13, 1998.  This rating replaced the one for 
lumbosacral strain. 

Although there was medical evidence submitted after the 
veteran filed his claim on August 13, 1998, it is not 
pertinent for the purposes of assigning an effective date 
earlier than August 1998.

In May 2001, the veteran submitted several medical release 
forms to the RO.  No action was taken and in July 2001 the 
claim file was transferred to the Board.  In August 2001, the 
Ro forwarded the release forms to the Board.  Most of the 
records sought would not be pertinent in this matter because 
they are identified as relating to treatment prior to the 
final Board decision of September 1994 or to treatment for 
unrelated conditions.  Potentially relevant records are 
mentioned in a release form for Albuquerque, New Mexico VA 
Medical Center records for treatment in 1998, a release form 
for Long Beach, California VA Medical Center records for 
treatment from 1976 to 1999, and a release form for the 
Houston, Texas, VA Medical Center for treatment from 1963 to 
1998.  There are VA outpatient records in the claims file for 
1998, presumably from the Albuquerque VA Medical Center.  

In his August 2001 hearing testimony, the veteran was asked 
to clarify whether all available records had been obtained.  
He testified that the relevant records which were covered by 
those forms were already associated with the claims file.  
Regarding his back disability, he testified that he was 
diagnosed with degenerative disc disease in 1977, and that 
the effective date should extend back to that time.  He also 
testified that he received "state disability" benefits for 
his back disability, but was vague as to whether these were 
actually workers compensation benefits.  He testified that he 
was awarded Social Security benefits in 1992.  


Initial Matters--VCAA

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, § 7(a), 114 Stat. at 2099-2100 ; see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Also, VA 
has issued final rules to amend adjudication regulations to 
implement the provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub.L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000). 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  

The Board is satisfied that the veteran has been informed of 
all the requirements necessary to substantiate his claim as 
contemplated under the VCAA.  He has been provided a copy of 
the December 1999 rating decision, which granted service 
connection for degenerative disc disease, awarded the 60 
percent rating and assigned the effective date.  He was also 
issued a Statement of the Case and Supplemental Statement of 
the Case on that matter containing a procedural history, 
relevant laws and regulations, and a detailed explanation of 
the reasons and bases for the decision.  There is no 
contention of any outstanding evidence that would support the 
claim and, because of the issue involved, there is no 
requirement for a medical examination or opinion.  The 
veteran specifically testified that there is no additional 
outstanding medical evidence to be obtained relevant to this 
issue as all pertinent records were already associated with 
the claims file.  There is also no need to obtain medical 
evidence prior to the final Board decision of September 30, 
1994 or subsequent to August 13, 1998, given the nature of 
this effective date issue.  Accordingly, there is no need to 
remand the case to the RO for consideration under the new 
legislation inasmuch as the RO has essentially met the 
requirements of the VCAA or for additional medical records.  
The Board has also considered whether the veteran would be 
prejudiced by the Board's review under the VCAA in the first 
instance and finds no prejudice to the veteran.  Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993). 

II. Analysis

Pertinent laws and regulations require that a specific claim 
in the form prescribed by the Secretary must be filed in 
order for benefits to be paid to any individual under the 
laws administered by VA.  See 38 U.S.C.A. § 5101(a) (West 
1991); 38 C.F.R. § 3.151(a)(2001).  Generally, the effective 
date of an evaluation and award of compensation based on an 
original claim, a claim reopened after final disallowance, or 
claim for increase will be the date of receipt of the claim 
or the date entitlement arose, whichever is later.  See 38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400 (2001).  Except as 
otherwise provided, the effective date of an award of 
disability compensation based upon a claim reopened after 
final disallowance shall be the date of receipt of claim or 
the date entitlement arose, whichever is later.  See 38 
C.F.R. § 3.400(r).

A "claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  See 38 C.F.R. § 3.1(p) (2001); see also Servello v. 
Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication or 
action indicating an intent to apply for one or more benefits 
under the laws administered by VA, from a veteran or his 
representative, may be considered an informal claim.  Such 
informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within one year from the date it 
was sent to the veteran , it will be considered filed as of 
the date of receipt of the informal claim.  When a claim has 
been filed which meets the requirements of 38 C.F.R. §§ 3.151 
or 3.152, an informal request for increase or reopening will 
be accepted as a claim.  38 C.F.R. § 3.155 (2001).

A report of examination or hospitalization, which meets 
certain requirements, will be accepted as an informal claim 
for benefits if the report relates to a disability, which may 
establish entitlement.  38 C.F.R. §3.157(a)(2001); see 38 
C.F.R. § 3.155(c) (2001).  Once a formal claim for 
compensation has been allowed or a formal claim for 
compensation disallowed, receipt of VA medical records or 
private medical records may be accepted as an informal claim 
under limited circumstances.  See 38 C.F.R. § 3.157(b).  
Those circumstances provide, in pertinent part, that the date 
of receipt of evidence from a private physician or layman 
will be accepted as the date of receipt of a claim only when 
the evidence furnished by or on behalf of the claimant is 
within the competence of the physician or lay person and 
shows a reasonable probability of entitlement to benefits.  
See 38 C.F.R. § 3.157(b)(2).

The United States Court of Appeals for Veterans Claims 
(Court) has held that a report of examination or 
hospitalization may be accepted as an informal claim for 
benefits, but only after there has been a prior allowance or 
disallowance of a formal claim for compensation. Crawford v. 
Brown, 5 Vet. App. 33, 35-6 (1993); 38 C.F.R. § 3.157.  In 
Lalonde v. West, 12 Vet. App. 377, 382 (1999), the Court held 
that "the effective date of an award of service connection is 
not based on the date of the earliest medical evidence 
demonstrating a causal connection, but on the date that the 
application upon which service connection was eventually 
awarded was filed with VA.  

The September 30, 1994 Board decision, which denied 
entitlement to service connection for degenerative disc 
disease of the lumbar spine is final.  38 U.S.C.A. § 7104 
(West 1991).  Thus the Board must look to any communications 
or evidence subsequent to that date to determine whether it 
could be construed as an informal claim to reopen. 

Applying the above criteria to the facts of this case, the 
Board finds that there is no basis for an effective date 
prior to August 13, 1998, for an award of service connection 
for degenerative disc disease of the lumbar spine.  The law 
is patently clear that the effective date of an award of 
disability compensation based on new and material evidence 
received after a final disallowance shall be no earlier than 
the date of receipt of the claim.  See 38 C.F.R. § 
3.400(b)(2).  

There are no communications from the veteran or his 
representative after September 30, 1994 and prior to August 
13, 1998, that can be reasonably be construed as requesting a 
determination of entitlement to service connection for disc 
disease or evidencing a belief in entitlement to a benefit.  
The communications sent during that period concerned address 
changes, overpayment matters and information about 
dependents.

There is VA medical evidence which was generated after the 
September 1994 Board decision but prior to the August 13, 
1998 effective date which does mention back problems.  
Specifically the July 1998 records from the Albuquerque, New 
Mexico, RO reflect that the veteran was service connected for 
back problems and received treatment for chronic back pain, 
with symptoms that included pain in the back which radiated 
to the right leg, with some tingling that also affected the 
left leg.  These records also described the back pain as 
better in the last few years.  A history of arthritis in the 
back was also shown in these records.  Although these records 
predate the veteran's August 1998 claim, they do not rise to 
the level of an informal claim.  They merely show treatment 
for back problems, which were described as including 
arthritis, and also pointed out that the veteran was already 
service connected for a back problem.  These records, which 
reflect some improvement in symptoms, describing the back 
pain as "better" in the past few years, cannot be construed 
as reflecting an intention on the part of the veteran to seek 
service connection for degenerative disc disease.  

An informal claim must identify the benefit sought.  See 
Brannon v. West, 12 Vet. App. 32, 34 (1998) (noting that VA 
is not required to anticipate a claim for a particular 
benefit where no intention to raise it was expressed, and 
citing Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995) for 
the proposition that VA is not required to do a 
"prognostication" but to review issues reasonably raised by 
the substantive appeal).  None of the evidence of record 
between September 1994 and August 1998 for that matter, 
showed any intention on the part of the veteran to seek 
service connection for degenerative disc disease.  The 
veteran is arguing, in essence, that the RO should have 
predicted that he wanted to file a claim for degenerative 
disc disease based on the complaints shown in the medical 
records, and because he later filed for service connection 
for this condition.  The mere presence of medical evidence 
showing that the veteran had certain complaints or symptoms 
does not establish an intent on the part of the veteran to 
seek service connection for a particular condition.

There is no evidence subsequent to the Board's September 1994 
denial that would meet the requirements for an informal 
claim, as set forth in 38 C.F.R. §§ 3.155, 3.157 prior to 
August 13, 1998.  Additionally, there was no communication 
from the veteran to the RO between the time of the September 
1994 determination and the informal claim received on August 
13, 1998, other than a request that the file be transferred 
to the Oakland RO and some documents regarding his address 
and dependents.  Thus, the medical evidence submitted cannot 
be used as the basis for an informal claim earlier than 
August 13, 1998.   


ORDER

The claim for an effective date prior to August 13, 1998, for 
a grant of service connection and award of a 60 percent 
evaluation for degenerative disc disease of the lumbar spine 
is denied.  


REMAND

By a rating decision dated in December 1999, the RO granted 
entitlement to TDIU and assigned an effective date of August 
13, 1998.  This rating decision also addressed the veteran's 
service-connected lumbosacral strain, which had been 
evaluated as 10 percent disabling from June 26, 1990, and 
noted that the evaluation for lumbosacral strain was subsumed 
by the now service-connected degenerative disc disease for 
which an evaluation of 60 percent was assigned as of August 
13, 1998.  Notice of this decision was sent to the veteran in 
an undated letter.  On April 26, 2000 the veteran filed a 
statement asserting entitlement to an earlier effective date 
for TDIU.  

In a January 2001 rating decision, the RO denied a claim for 
entitlement to specially adapted housing.  This decision also 
listed the effective dates assigned for the veteran's service 
connected back disabilities, to include the lumbosacral 
strain formerly evaluated as 10 percent disabling as of June 
26, 1990.  Notice of this decision was sent on January 16, 
2001.  On March 29, 2001, the veteran filed a VA Form 9, 
which specifically expressed disagreement with the effective 
date assigned for the 10 percent evaluation for lumbosacral 
strain.  This was received by the RO on April 2, 2001.  

In March 2001, the RO denied entitlement to an earlier 
effective date to TDIU and also determined that an earlier 
rating decision dated in November 1969 was not clearly and 
unmistakably erroneous.  Notice of this decision was sent on 
May 14, 2001.  The veteran submitted a statement to the RO on 
May 29, 2001, which expressed disagreement with the RO's 
denial of an earlier effective date for the TDIU and with the 
RO's determination that the November 1963 decision was not 
clearly and unmistakably erroneous.  

The Court has held that a notice of disagreement must merely 
express disagreement with an RO decision and that it does not 
have to express an actual desire for appellate review.  
Gallegos v. Gober, 14 Vet. App. 50 (2000).  The 
aforementioned procedural history reflects that the veteran 
has filed a notice of disagreement with the RO's rating 
decisions that denied an earlier effective date for TDIU, 
that assigned a June 26, 1990 effective date for a 10 percent 
evaluation for lumbosacral strain, and determined that the 
November 1963 rating decision is not clearly and unmistakably 
erroneous.  38 C.F.R. § 20.201 (2001).  The RO has not 
furnished a statement of the case addressing these issues.

When there has been an initial RO adjudication of a claim and 
a notice of disagreement as to its denial, the claimant is 
entitled to a statement of the case, and the RO's failure to 
issue a statement of the case is a procedural defect 
requiring remand.  Manlincon v. West, 12 Vet. App. 238 
(1999).

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The RO should review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
are fully complied with and satisfied.  
Thus, if any additional development is 
indicated it should be accomplished.

3.  Thereafter, the RO should review the 
record and issue to the veteran and his 
representative a Statement of the Case on 
the issues of entitlement to an earlier 
effective date for TDIU, entitlement to 
an earlier effective date for assignment 
of a 10 percent evaluation for 
lumbosacral strain, and as to the 
determination that the decision of 
November 1963 was not clearly and 
unmistakably erroneous.  Manlincon v. 
West, 12 Vet. App. 238 (1999).  An 
appropriate period of time should be 
allowed for response.

Thereafter, if the veteran files a timely substantive appeal, 
the case should be returned to the Board for further 
appellate action.  The Board intimates no opinion as to the 
ultimate outcome of this matter.  The veteran need take no 
action until otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

 



